 In the Matter Of SHELL DEVELOPMENT COMPANY, INC.andINTER-NATIONAL FEDERATION OF ARCHITECTS, ENGINEERS, CHEMISTS ANDTECHNICIANSCase No. R-3245.-Decided January 13, 1942Jurisdiction:petroleum producing and refining research industry.Investigation and Certification of Representatives:existence of question: dis-agreement on the appropriate unit; elections necessary.Units Appropriatefor CollectiveBargaining:single or separate units comprising:(1)all employees, excluding those in the General Office, Secretaries-Stenog-raphers, Stenographic, Technical Files, and Library Departments, the KitchenStaff, executives, the Associate Director, the Assistant Directors, departmentheads, the chemists, junior chemists, physicists, junior physicists, engineers, andjunior engineers, the six assistants to the Assistant Directors and the employeeclassified as "Chemist (Standardization)" in the Administrative Department;(2)all chemists, junior chemists, physicists, junior physicists, engineers, andjunior engineers, including the six assistants to the Assistant Directors and theemployee classified as "Chemist (Standardization)" in the AdministrativeDepartment, but excluding executives, the Associate Director, the AssistantDirectors, and department heads who may be classified as chemists, juniorchemists, physicists, junior physicists, engineers, or junior engineers; determi-nation of, dependent upon elections.Mr. John T. McTernan,for the. Board.McCutchen, Olney,MannondGreene,byMr. William E. Wright,of San Francisco, Calif., for the Company.Gladstein, Grossman,Margolis & Sawyer,byMr. Norman Leonard,of San Francisco, Calif., for the Union.Orrick, Dahlquist,Neff & Herrington, by Mr. Justin M. Jacobs,ofSan Francisco, Calif., for the Intervenors.Mr. Herman J. DeKoven,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 7 and August 23, 1941, respectively, International Federa-tion of Architects, Engineers, Chemists and Technicians, herein calledthe Union, filed with the Regional Director for the Twentieth Region38 N. L. R. B., No. 50.192 SHELL DEVELOPMENT COMPANY, INC.193(Stn` Francisco,California)' a petition and an amended petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Shell Development Company, Inc.,herein called the Company, at its Laboratories at Emeryville,-Cali-fornia,' herein called the plant, and requesting an investigation andcertification 'of' representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 19, 1941, the National Labor Relations Board,'hereincalled the Board, acting pursuant to Section 9 (c) 'of the Act andArticle III, Section 3, of National'L'abor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to'provide for anappropriate hearing upon due notice.Pursuant to notice, a hearing was held from October 27 throughNovember 4, 1941, at San Francisco, California, before C. W. Whitte-more, the Trial Examiner duly designated by the Chief Trial Examiner.A group of 10 employees at the plant, herein called the Intervenors,appeared by counsel and moved to intervene? This motion wasgranted. - The Board, the Company, the Union, and the Intervenorswere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded, all parties.During the course of the hearing the Trial Examiner made severalrulings,on other motions and on objections to the admission of evidenceThe Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On December 1, 1941. the Company, the Union, and the Inter-venors filed briefs, which the Board has considered.On December11, 1941; pursuant to notice, a hearing was held before the Board atWashington, D. C., for the purpose.of oral argument.The Company,the Union, and the Intervenors were represented by counsel and par-ticipated in 'the argument.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYShellDevelopment Company, Inc., a Delaware corporation, isengaged in research at Emeryville, California, on new or improvedmethods of producing oil, petroleum products, and chemicals.I,All the Company's departments at Emeryville,and not merely the research laboratories proper, areincluded in all references herein tothe Company's "Laboratories at Emeryville,California "2Eight of the Intervenors are classified as chemists and the other two (Hilmer and Sutherland)are amongthe seven employees in the Administrative Department discussedinfra.438861-42-vol. 38-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD.During 1940, the Company used approximately 3,083,809 poundsofmaterials, approximately 50,740. pounds of which were shipped tothe plant from points outside the State of California, and equipment.valued at approximately $88,630, of which approximately $15,331worth was shipped to the plant from points outside the State of Cali-fornia.During the same year,, it produced at the plant approxi-mately 399,230 pounds of materials, approximately 300,128 poundsof which, valued at approximately $118,450, were shipped to Statesother than CaliforniaFrom January 1 to September 30, 1941, theCompany assembled at the plant. laboratory apparatus and glasswarevalued at approximately $12,896, of which approximately $11,646worth was shipped to States other than CaliforniaII.THE ORGANIZATION INVOLVEDInternational Federation of Architects, Engineers,, Chemists andTechnicians is a labor organization affiliated with the Congress ofIndustrial Organizations.It admits to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Union conducted negotiations with the Company in Apriland ' May 1941 for a collective bargaining agreement.These nego-tiations failed because the parties were unable to agree on the appro-priate unit.A statement of the Regional Director introduced inevidence discloses that the Union represents a substantial number ofemployees in the unit alleged by it to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which, hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.3 It appears that as of July 7, 1941, the Company had approximately 582 employees at theplant, approxi-mately 398 of whomare inthe unit alleged by the Union to be appropriateThe Regional Director reported that the Union presented 207 membership application cards, all of whichbore apparently genuine signatures,that 179 of such cards bore the signatures of persons appearing on theCompany's staff list of 1941,that one card was dated in 1938, 57 in 1940,and 113 in 1941, and that 29 wereundated SHELL DEVELOPMENT COMPANY, INC.195V. THE APPROPRIATE UNITThe Union requests a unit composed of all employees at the plant,excluding the employees in the Administrative Department, Engineer-ing Department, Safety Inspection Department, Photographic De-partment,GeneralOffice Department, Secretaries-Stenographci;sDepartment,, Stenographic Department, Technical Files Department,and Library Department, the Kitchen Staff, executives, the AssociateDirector, the Assistant Directors, and department heads.The Com-pany agrees that the foregoing unit is appropriate provided that pro-fessional employees be excluded therefrom and that non-professionalemployees in the Engineering, Safety Inspection, and PhotographicDepartments be included therein.The Intervenors also urge thatprofessional and non-professional employees should not be merged.A. Professional employeesThe Company employs at the plant approximately 200 professionalemployees, including chemists, junior chemists, physicists, juniorphysicists, engineers, and junior engineers, as distinguished from non-professional employees, such as laboratory assistants, probationarylaboratoryassistants, laboratory helpers, technicians, engine operators,engine mechanics, experimental plant operators, glass blowers, handy-men, roustabouts, warehousemen, glass washers, and janitors.4Research projects are assigned to various research groups.Suchgroups are usually composed of both professional and non-professionalemployees; sometimes, particularly in the early stages of the work, agroup may be composed of professional employees only.The com-position of a given research group may change from time to time, bothin number and classification of employeesProfessional and non-professional employees world together in the laboratory, and the suc-cessful completion of a project depends on the ability, productivity,and cooperative efforts of both classes of employeesEach researchgroup usually has a leader, who is generally a chemist, physicist, or-engineer, who is the link between the group and a department head.The leader directs and integrates and is responsible for the work ofhis group.Members of a research group may seek advice and assist-ance from individuals in other groups and departmentsAll but 24 of the professional employees hold college degrees.5The24 who do not hold college degrees are regarded by the Company ashaving had sufficient training and experience with it to merit a pro-fessionalrating.The non-professional employees generally have had+The laboratory assistants,probationarylaboratoryassistants,laboratory helpers, and techniciansnumber approximately 107.There are about157 otherskilled and unskilled laborers.5Approximately 44 hold Doctorof Philosophydegrees,and approximately 132 hold degrees of Bachelor orMaster ofArtsor Science or corresponding degrees in chemistry,physics, or engineering 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDat least a high-school training; some of them have had 1 or 2 years ofcollege or junior college work, but very few hold- college degrees.The non-professional employees usually learn the rudiments of manipu-lative work in the sciences through their general science courses inhigh school or college, but for the most part their -specialized skill inlaboratory work is acquired at the plant.The professional employees, by reason of their wider educationalbackground and experience, by and large are primarily engaged inthe theoretical aspects of research, the planning of solutions to theresearch problems, the correlation of the laboratory data, and thedrawing of deductions and conclusions from such data; however, theyalso frequently do manipulative, mechanical work.The non-pro-fessional employees-by and large are primarily engaged in the manipu-lative,mechanical aspects of the research project (such as-the takingof readings, the doing of distillations and filterings, and the makingof laboratory analyses); however, they sometimes contribute to thetheoretical aspects of the work, draw conclusions from data, and areat times consulted by the professional employees on the feasiability ofconducting certain experiments.The professional employees are generally given their assignmentsin broad outline and enjoy considerable latitude in performing theirfunctions,while the non-professional employees generally receivedetailed instructions.Also, the non-professional employees are moreeasily transferable from project to project.The weekly laboratory reports, which are compilations of data,may be prepared by a professional or non-professional member of theresearch group, but the quarterly research progress reports, in whichtheories are propounded, conclusions drawn, and prognoses made,are generally written by professional employees only.These reports,as well as patents issued, and articles published in scientific journals,bear the names of all employees, professional and non-professional,-who have participated in the laboratory work covered by-the report,patent, or article.Professional and non-professional employees are paid twice amonth, their salaries are fixed at a monthly rate, and they, enjoysubstantially the same vacation privileges.However, the salaries ofprofessional employees generally are higher than those of non-professional employees. , Also, classes of non-professional employees,unlike professional .employees, generally have fixed minimum andmaximum rates of compensation.Upon the entire record, we find that the professional employeesmight properly be considered either as a separate unit or 'as part ofa larger unit composed of professional and non-professional employees.Under such circumstances, we apply the principle that the determin- SHELL DEVELOPMENT COMPANY, INC.197ing factor `is the desires of the professional employees.6We shalltherefore direct separate elections in order that we may ascertain thewishes of the professional employees.As noted above, the Union would exclude from its alleged appro-iiriateunit all employees in the Engineering and AdministrativeDepartments.The Engineering Department has approximately seven professionalemployees.The Union wishes all employees in this departmentexcluded from the unit on the ground that a substantial number ofthem are subject to the jurisdiction of other unions, both A. IF. of L.and C. I. 0. The Company urges that in the event professionalemployees are held to constitute a separate unit, the professionalemployees in this department should be included in such separateunit.The record does not disclose that employees in this depart-ment are members of or hay e been organized by other unions.Wesee no reasonable basis for not including the professional employeesin this department in the group of professional employees amongwhom a separate election is to be held.We shall accordinglyinclude them in such group.The Administrative Department is composed of one AssociateDirector, three Assistant Directors, six assistants (Harvey, Scott,Ward, Hilmer, Sutherland, and, Thornhill) to the Assistant Directors,and one employee (Vesper) classified as "Chemist (Standardization)."The Union wishes all these employees excluded from the unit becauseof their close connection with management.The Company urgesthat in the event professional employees are held to constitute aseparate unit, the six assistants to the Assistant Directors and theemployee classified as "Chemist (Standardization)" should beincluded in such separate unit since they are professional employeesengaged in research and do not occupy managerial positions.Three of the employees in question are assistants to an AssistantDirector who is in charge of various research departments and whoalso handles various personnel questions.Their function is to review,summarize, and edit the reports from the research laboratories anddistribute them to the proper individuals.They may make recom-mendations and suggestions to the Associate Director or the AssistantDirectors regarding further research on the various projects and maycomment on whether the research theretofore conducted is satisfac-tory.In order to perform their duties properly they must be familiarwith the research carried on throughout the plant..Three of the employees in question are assistants to an AssistantDirector who is in charge of the Market Research Department.Theirfunction is to investigate and develop markets for petroleum products6 SeeMatterof The GlobeMachine and StampingCo. andMetalPotisheraUnion, Local_No. S, et al ;3N. L. R.B. 294, and subsequent cases. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDand chemicals.They must be familiar with the nature and progressof the research conducted throughout the plant.They confer fromtime to time with professional employees in the research laboratoriesand receive copies of the reports emanating from such laboratories.One of these men testified that he is classified as a chemist, and thatsince the correspondence he handles is filled with chemical terminologyand a knowledge of chemistry is required to determine whether theCompany can produce certain products or whether certain productsare suitable for certain uses, he could not perform his duties withouttraining in chemistry.The seventh employee in,question, who is classified as "Chemist(Standardization)," is a member of and works with the Shell Stand-ardization Committee, whose function is to standardize analyticalmethods.His duties consist of gathering together analytical methodsfor the purpose of standardizing them and advising various peopleregarding changes in analytical procedures and their effects.We find that the six assistants to the Assistant Directors and theemployee- classified as "Chemist (Standardization)" in the Adminis-trativeDepartment are not so identified with management as towarrant their exclusion from any appropriate unit considered herein,and that their work is essentially of a professional nature.We shallaccordingly include them in the group of professional employeesamong whom a separate election is to be heldB.Non-professional employees in engineering, safety inspection, andphotographic departmentsAs indicated above, the Union wishes all employees in the Engineer-ing Department "excluded from the unit on the ground that a sub-stantial number of them are subject to the jurisdiction of other unions.The Company contends that the non-professional employees in thisdepartment should be included in a'unit composed of other non-professional employees.The Drafting Room, which is one of the subdivisions of this depart-ment, designs pilot plants, in which a process is tested on a large scalein order to determine how successfully a given product can be -pro-duced commercially, equipment essential for the operation of suchplants, and apparatus and machinery used in the research laboratories.The Machine Shop, which is the other subdivision of this department,constructs the' pilot plants, equipment, apparatus, and machinerydesigned by the Drafting Room and also performs functions in connec-tion with the- maintenance of buildings" and the installation, repair,and maintenance of equipment and machinery.'7This department is composed of approximately 79 employees, most of whom are skilled.and_unskilledlaborers SHELL DEVEI OPME\'T COMPAN , INC.199,We see no reasonable basis for excluding the 'non-professionalemployees in the Engineering. Department from a unit composed ofother non-professional employees.As"noted above, the record doesnot disclose that employees in this department are members of orhave been organized by other unionsWe shall accordingly includethe non-professional employees in this department in the group ofnon-professional employees among whom a separate election, is to beheld.'The Union desires the employees in the Safety Inspection andPhotographic Departments, all of whom are non-professional employ-ees, excluded from the unit on the ground that they are not engaged inresearch.In its brief the Union urges their exclusion for the addi-tional reason that it has not organized them.The Company main-tains that the employees in these departments are engaged in researchand that they should be included in.a. unit composed of other non-professional employees.The Safety Inspection Department, which is composed of onetechnician and five monitors, is charged with insuring the safety ofthe Company's equipmentIt is engaged primarily in monitorialwork, which is performed during the night shift.The monitors'function is to see that the -machinery in the research laboratories runsproperly and that no accidents occur.The Photographic Department, which is composed of one photog-rapher and three technicians, takes. and develops photographs ofapparatus and equipment which are included in reports, makes photo-static copies of various documents, and photographs and fingerprintsnew employees.We see no reasonable basis for excluding employees in the SafetyInspection and Photographic Departments from a unit composed ofother nonprofessional employeesThe fact that they may not beengaged in research does not warrant their exclusionMany of theother nonprofessional employees, who are included in the unit whichthe Union alleges to be appropriate, are clearly not engaged in re-search.Although the Union has not organized the employees inthese departments; they form an integral part of the unit of nonprofessional employees herein in questionWe shall accordinglyinclude employees in these departments in the group of non-professional employees among whom a separate election is to be held.We shall order that two elections be held: one among the non-professional employees who tare included in the group, designated .inthe Direction of Elections as "Group A," and the other among theprofessional employees who are included in the group designated insuch Direction as "Group B "On the results of these elections willdepend the appropriate unit. ^ If both "Group A and "Group B"select the Union as their representative, they will together, constitute. 200,DECISIONS OF NATIONAL LABOR RELATIONS BOARDan appropriate unit.If only one of the two groups. selects the Unionas its representative, that group will alone constitute an appropriateunit.If neither group selects the Union as its representative, thepetition and amended petition herein will be dismissed.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, electionsby secret ballot, one to be conducted among the employees in "GroupA," and the other among the employees in "Group B," as set forth,above.The Union requests that the pay roll of July 7, 1941, which is thepay-roll. or` staff list submitted by the Company to the RegionalDirector, be used for the purpose of determining eligibility to vote.The Company opposes the selection of that pay roll on the groundthat it is not sufficiently recent.The record does not disclose anyreason-why we should depart from our usual practice of using a currentpay-roll date.Accordingly,we shall direct that the employees,eligible to vote in the elections shall be those in "Group A" and in"Group B" who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein,, subject to the,limitations and additions set forth in the direction.-Upon, the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWA question affecting commerce has arisen concerning the representa-California, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.`DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborherebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Shell Development Company, Inc., at its Laboratories at Emery-ville,California, elections by secret ballot shall be conducted as early.as'possible,but not later than thirty (30) days from the date of thisDirection of Elections, under the direction and_ supervision of the'Regional Director for the Twentieth Region, acting in this matter as SHELL DEVELOPMENT COMPANY, INC.201agent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations:Group A:Among all employees of the Company at its Laboratoriesat Emeryville, California, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding the employeesin the General Office Department, Secretaries-Stenographers. Depart-ment, Stenographic Department, Technical Files Department, andLibrary Department, the Kitchen Staff, executives, the AssociateDirector, the Assistant Directors, department heads,' the chemists,junior chemists, physicists, junior physicists, engineers, and juniorengineers, the six assistants to the Assistant Directors and the em-ployee classified as "Chemist (Standardization)" in the AdministrativeDepartment, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Federation of Architects, Engineers, Chemists, andTechnicians, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining; andGroup B:Among all chemists, junior chemists, physicists, juniorphysicists, engineers, and junior engineers of the Company at itsLaboratories at Emeryville, California, who were employed during thepay-roll period immediately preceding the date of this Direction,including the six assistants to the Assistant Directors and the em-ployee classified as "Chemist (Standardization)" in the Administra-tive Department, and employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding executives, the Associate Director, the Assistant Directors,and department heads who may be classified as chemists, juniorchemists, physicists, junior physicists, engineers, or junior engineers,and employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by InternationalFederation of Architects, Engineers, Chemists, and Technicians,affiliatedwith the Congress of Industrial Organizations, for the pur-poses of collective bargaining.8Ingle of the Curator's Department,Luck of the Photographic Department,and Christopher of theSafety Inspection Department are excluded as department heads.The Company and the Union agreedto their exclusion on the ground that,while not technically department heads, they are in charge of theirrespective departments.